People v Lindsey (2015 NY Slip Op 00613)





People v Lindsey


2015 NY Slip Op 00613


Decided on January 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2015

Sweeny, J.P., Renwick, DeGrasse, Clark, Kapnick, JJ.


6201/08 13770 5968/09 13769

[*1] The People of the State of New York, Respondent,
v Anthony Lindsey, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Bruce D. Austern of counsel), for appellant.
Anthony Lindsey, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 19, 2011, convicting defendant, after a jury trial, of burglary in the first degree, robbery in the first degree (two counts), robbery in the second degree (two counts), attempted robbery in the first degree, attempted robbery in the second degree (two counts), criminal possession of a weapon in the second degree (two counts) and assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 65 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences be served concurrently, resulting in a new aggregate term of 25 years, and otherwise affirmed.
Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant's guilt was established through identification testimony, confessions and persuasive circumstantial evidence.
We have considered and rejected defendant's pro se claims.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 22, 2015
CLERK